Exhibit 10.9
BIOCLINICA, INC.
Amended and Restated Executive Retention Agreement
     THIS AMENDED AND RESTATED EXECUTIVE RETENTION AGREEMENT (the “Restated
Agreement”) by and between BioClinica, Inc., a Delaware corporation (the
“Company”), and [  ] (the “Executive”) is made as of December 31, 2008 (the
“Effective Date”).
     WHEREAS, the Company recognizes that, as is the case with many
publicly-held corporations, the possibility of a change in control of the
Company exists and that such possibility, and the uncertainty and questions
which it may raise among key personnel, may result in the departure or
distraction of key personnel to the detriment of the Company and its
stockholders, and
     WHEREAS, the Board of Directors of the Company (the “Board”) has determined
that appropriate steps should be taken to reinforce and encourage the continued
employment and dedication of the Company’s key personnel without distraction
from the possibility of a change in control of the Company and related events
and circumstances, and
     WHEREAS the Executive is a party to an Executive Retention Agreement with
the Company dated as of March 1, 2006 (the “Prior Agreement”), and
     WHEREAS, the Company and the Executive desire to amend and restate the
terms of the Prior Agreement in order to bring these terms into documentary
compliance with the final Treasury Regulations under Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”).
     NOW, THEREFORE, as an inducement for and in consideration of the Executive
remaining in its employ, the Company agrees that the Executive shall receive the
severance benefits set forth in this Restated Agreement in the event the
Executive’s employment with the Company is terminated under the circumstances
described below in connection with a Change in Control (as defined in
Section 1.1).
     1. Key Definitions.
     As used herein, the following terms shall have the following respective
meanings:
          1.1 “Change in Control” means an event or occurrence set forth in any
one or more of subsections (a) through (d) below (including an event or
occurrence that constitutes a Change in Control under one of such subsections
but is specifically exempted from another such subsection):
               (a) the acquisition by an individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership of any
capital stock of the Company if, after such acquisition, such Person
beneficially owns (within the meaning of Rule 13d-3

 



--------------------------------------------------------------------------------



 



promulgated under the Exchange Act) more than 50% of either (x) the total fair
market value of the then-outstanding shares of the Company’s stock (the
“Outstanding Company Stock”) or (y) the combined voting power of the
then-outstanding securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (a), the following acquisitions
shall not constitute a Change in Control: (i) any acquisition of securities
directly from the Company (excluding an acquisition pursuant to the exercise,
conversion or exchange of any security exercisable for, convertible into or
exchangeable for common stock or voting securities of the Company, unless the
Person exercising, converting or exchanging such security acquired such security
directly from the Company or an underwriter or agent of the Company), (ii) any
acquisition by the Company, (iii) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company, or (iv) any acquisition by any corporation pursuant
to a transaction which complies with clauses (i) and (ii) of subsection (c) of
this Section 1.1; or
               (b) a change in the composition of the Board over a period of
twelve (12) months or less such that the Continuing Directors (as defined below)
fail to constitute a majority of the Board (or, if applicable, the Board of
Directors of a successor corporation to the Company), where the term “Continuing
Director” means at any date a member of the Board (i) who was a member of the
Board on the date of the execution of the Prior Agreement or (ii) who was
nominated or elected subsequent to such date by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election or whose election to the Board was recommended or endorsed by at least
a majority of the directors who were Continuing Directors at the time of such
nomination or election; provided, however, that there shall be excluded from
this clause (ii) any individual whose initial assumption of office occurred as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents, by or on behalf of a person other than the Board; or
               (c) the consummation of a merger, consolidation, reorganization,
recapitalization or statutory share exchange involving the Company or a sale or
other disposition of all or substantially all of the assets of the Company in
one or a series of related transactions over a 12-month period (a “Business
Combination”), unless, immediately following such Business Combination, each of
the following two conditions is satisfied: (i) all or substantially all of the
individuals and entities who were the beneficial owners of the Company’s
outstanding common stock (the “Company Outstanding Common Stock”) and
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding securities entitled to vote generally in the election of
directors, respectively, of the resulting or acquiring corporation in such
Business Combination (which shall include, without limitation, a corporation
which as a result of such transaction owns the Company or substantially all of
the Company’s assets either directly or through one or more subsidiaries) (such
resulting or acquiring corporation is referred to herein as the “Acquiring
Corporation”) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, respectively; and
(ii) no Person (excluding any employee benefit plan (or related trust)
maintained or sponsored by the Company or by the Acquiring Corporation)

2



--------------------------------------------------------------------------------



 



beneficially owns, directly or indirectly, 50% or more of the then outstanding
shares of common stock of the Acquiring Corporation, or of the combined voting
power of the then-outstanding securities of such corporation entitled to vote
generally in the election of directors (except to the extent that such ownership
existed prior to the Business Combination); or
               (d) a complete liquidation or dissolution of the Company approved
by the stockholders of the Company.
          1.2 “Change in Control Date” means the first date during the Term (as
defined in Section 2) on which a Change in Control occurs.
          1.3 “Cause” means:
               (a) the Executive’s willful and continued failure to
substantially perform his reasonable assigned duties as an officer of the
Company (other than any such failure resulting from incapacity due to physical
or mental illness or any failure after the Executive gives notice of termination
for Good Reason), which failure is not cured within 30 days after a written
demand for substantial performance is received by the Executive from the Board
of Directors of the Company which specifically identifies the manner in which
the Board of Directors believes the Executive has not substantially performed
the Executive’s duties; or
               (b) the conviction of the Executive of, or the entry of a
pleading of guilty or nolo contendere by the Executive to, any crime involving
moral turpitude or any felony; or
               (c) the Executive’s commission of dishonesty or gross negligence
which is materially and demonstrably injurious to the Company; or
               (d) the Executive’s willful engagement in illegal conduct or
gross misconduct which is materially and demonstrably injurious to the Company;
or
               (e) any material breach by the Executive of this Restated
Agreement or any employment agreement and related agreements with the Company,
including, but not limited to, any non-competition or non-solicitation
provision, which breach is not cured within 30 days after a written notice of
such breach is received by the Executive from the Board of Directors of the
Company, which specifically identifies such breach.
     For purposes of this Section 1.3, no act or failure to act by the Executive
shall be considered “willful” unless it is done, or omitted to be done, in bad
faith or without reasonable belief that the Executive’s action or omission was
in the best interests of the Company.
     Notwithstanding the foregoing, if the Executive has an effective employment
agreement with the Company that contains a definition of “Cause” for purposes of
termination of the Executive’s employment with the Company, the definition of
“Cause” contained in such effective employment agreement shall be used in this
Restated Agreement.
          1.4 “Good Reason” means the occurrence, without the Executive’s
written consent, of any of the events or circumstances set forth in clauses
(a) through (g) below.

3



--------------------------------------------------------------------------------



 



Notwithstanding the occurrence of any such event or circumstance, such
occurrence shall not be deemed to constitute Good Reason if, prior to the Date
of Termination specified in the Notice of Termination (each as defined in
Section 3.2(a)) given by the Executive in respect thereof, such event or
circumstance has been fully corrected and the Executive has been reasonably
compensated for any losses or damages resulting therefrom (provided that such
right of correction by the Company shall only apply to the first Notice of
Termination for Good Reason given by the Executive):
               (a) the assignment to the Executive of duties materially
inconsistent with the Executive’s authority or responsibilities taken as a whole
in effect immediately prior to the earliest to occur of (i) the Change in
Control Date, (ii) the date of the execution by the Company of the initial
written agreement or instrument providing for the Change in Control or (iii) the
date of the adoption by the Board of Directors of a resolution providing for the
Change in Control (with the earliest to occur of such dates referred to herein
as the “Measurement Date”), or any other action or omission by the Company which
results in a material diminution in such position, authority or
responsibilities; or
               (b) a reduction in the Executive’s annual base salary as in
effect on the Measurement Date; or
               (c) the failure by the Company to (i) continue in effect any
material compensation or benefit plan or program (including without limitation
any life insurance, medical, health and accident or disability plan and any
vacation or automobile program or policy) (a “Benefit Plan”) in which the
Executive participates or which is applicable to the Executive immediately prior
to the Measurement Date, unless an equitable arrangement (embodied in an ongoing
substitute or alternative plan, a lump sum payment or increase in compensation)
has been made with respect to such plan or program, (ii) continue the
Executive’s participation therein (or in such substitute or alternative plan) on
a basis not materially less favorable, both in terms of the amount of benefits
provided and the level of the Executive’s participation relative to other
participants, than the basis existing immediately prior to the Measurement Date
or (iii) award cash bonuses to the Executive in amounts and in a manner
substantially consistent with past practice in light of the Company’s financial
performance; or
               (d) a change by the Company in the location at which the
Executive performs his principal duties for the Company to a new location that
is outside a radius of 50 miles from the Executive’s principal residence and
outside a radius of 25 miles from the location at which the Executive performed
his principal duties for the Company immediately prior to the Measurement Date;
or
               (e) the failure of the Company to obtain the agreement from any
successor to the Company to assume and agree to perform this Restated Agreement,
as required by Section 6.1; or
               (f) a purported termination of the Executive’s employment which
is not effected pursuant to a Notice of Termination satisfying the requirements
of Section 3.2(a); or

4



--------------------------------------------------------------------------------



 



               (g) any material breach by the Company of this Restated Agreement
or any employment agreement with the Executive, which breach is not cured within
30 days after a written notice of such breach is received by the Company from
the Executive, which specifically identifies such breach.
     The Executive’s right to terminate his employment for Good Reason shall not
be affected by his incapacity due to physical or mental illness.
               1.5 “Disability” means the Executive’s absence from the full-time
performance of the Executive’s duties with the Company for 180 consecutive
calendar days as a result of incapacity due to mental or physical illness which
is determined to be total and permanent by a physician selected by the Company
or its insurers and reasonably acceptable to the Executive or the Executive’s
legal representative, which consent shall not be unreasonably withheld.
     2. Term of Agreement. This Restated Agreement, and all rights and
obligations of the parties hereunder, shall take effect upon the Effective Date
and (except to the extent provided in Section 4.2(b)) shall expire upon the
first to occur of (a) the termination of the Executive’s employment with the
Company more than 60 days prior to the Change in Control Date, (b) the date 24
months after the Change in Control Date, if the Executive is still employed by
the Company as of such later date, or (c) the fulfillment by the Company of all
of its obligations under Sections 4 and 5.2 and 5.3 if the Executive’s
employment with the Company terminates within the period from 60 days prior to
the Change in Control Date to 24 months following the Change in Control Date.
     3. Employment Status; Termination Following Change in Control.
          3.1 Not an Employment Contract. The Executive acknowledges that this
Restated Agreement does not constitute a contract of employment or impose on the
Company any obligation to retain the Executive as an employee and that this
Restated Agreement does not prevent the Executive from terminating employment at
any time.
          3.2 Termination of Employment.
               (a) If the Change in Control Date occurs during the Term, any
termination of the Executive’s employment by the Company or by the Executive
within 24 months following the Change in Control Date (other than due to the
death of the Executive) shall be communicated by a written notice to the other
party hereto (the “Notice of Termination”), given in accordance with Section 7.
Any Notice of Termination shall: (i) indicate the specific termination provision
(if any) of this Restated Agreement relied upon by the party giving such notice,
(ii) to the extent applicable, set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated and (iii) specify the Date of
Termination (as defined below). The effective date of an employment termination
shall be (i) the close of business on the date specified in the Notice of
Termination (which date may not be less than 15 days or more than 120 days after
the date of delivery of such Notice of Termination) in the case of a termination
by the Company or by the Executive within 24 months following the Change in
Control, (ii) in the case of termination due

5



--------------------------------------------------------------------------------



 



to the Executive’s death, the date of the Executive’s death, and (iii) in the
case of the Executive’s termination prior to the Change in Control, the date of
such termination. In the event the Company fails to satisfy the requirements of
Section 3.2(a) regarding a Notice of Termination, the purported termination of
the Executive’s employment pursuant to such Notice of Termination shall not be
effective for purposes of this Restated Agreement.
               (b) If a Change in Control Date occurs during the 60 days after
the termination of the Executive’s employment by the Company, the Company shall
give the Executive notice of such Change in Control.
               (c) The failure by the Executive or the Company to set forth in
the Notice of Termination any fact or circumstance which contributes to a
showing of Good Reason or Cause shall not waive any right of the Executive or
the Company, respectively, hereunder or preclude the Executive or the Company,
respectively, from asserting any such fact or circumstance in enforcing the
Executive’s or the Company’s rights hereunder.
               (d) Any Notice of Termination for Cause given by the Company must
be given within 90 days of the discovery by the Board of the occurrence of the
event(s) or circumstance(s) that constitute(s) Cause. Prior to any Notice of
Termination for Cause being given (and prior to any termination for Cause being
effective), the Executive shall be entitled to a hearing before the Board of
Directors of the Company at which he may, at his election, be represented by
counsel and at which he shall have a reasonable opportunity to be heard. Such
hearing shall be held on not less than 15 days prior written notice to the
Executive stating the Board of Directors’ intention to terminate the Executive
for Cause and stating in detail the particular event(s) or circumstance(s) which
the Board of Directors believes constitutes Cause for termination.
               (e) Any Notice of Termination for Good Reason given by the
Executive must be given within 90 days of the discovery by the Executive of the
occurrence of the event(s) or circumstance(s) that constitute(s) Good Reason.
     4. Benefits to Executive.
          4.1 Stock Acceleration. If the Executive’s employment is terminated by
the Company other than for Cause, or the Executive terminates his employment for
Good Reason, during the Pre-Closing Period or at any time thereafter during the
remainder (if any) of the Term, then, effective upon such termination of
employment, (a) each outstanding option to purchase shares of Common Stock of
the Company held at that time by the Executive shall become immediately
exercisable in full and shares of Common Stock of the Company received upon
exercise of any options will no longer be subject to a right of repurchase by
the Company, and (b) each outstanding restricted stock award shall be deemed to
be fully vested and will no longer be subject to a right of repurchase by the
Company. Each option shall remain so exercisable until the expiration date of
the option term or (if earlier) the termination of that option in accordance
with the provisions of the applicable stock option agreement. For purposes of
this Section 4.1, the Pre-Closing Period means the period commencing with the
Company’s execution of the definitive agreement for a Change in Control
transaction and ending upon the earlier of (i) the closing of the Change in
Control contemplated by such definitive agreement or

6



--------------------------------------------------------------------------------



 



(ii) the termination of such definitive agreement without the consummation of
the contemplated Change in Control.
          4.2 Compensation. If the Change in Control Date occurs during the Term
and the Executive’s employment with the Company terminates within the period
from 60 days prior to the Change in Control Date to 24 months following the
Change in Control Date, the Executive shall be entitled to the following
benefits:
               (a) Termination Without Cause or for Good Reason. If the
Executive’s employment with the Company is terminated by the Company (other than
for Cause, Disability or death) or by the Executive for Good Reason within the
period from 60 days prior to the Change in Control Date to 24 months following
the Change in Control Date, then, subject to Section 4.2(a)(v) below, the
Executive shall be entitled to the following benefits:
                    (i) The Company shall pay to the Executive in cash the
aggregate of the following amounts:
                         (1) The Company shall make a lump sum cash payment to
the Executive equal to (A) the Executive’s base salary through the Date of
Termination, (B) the product of (x) the greater of (i) Executive’s largest
annual bonus for the most recently completed three (3) fiscal years and (ii) the
Executive’s target annual bonus at time of termination and (y) a fraction, the
numerator of which is the number of days in the current fiscal year through the
Date of Termination, and the denominator of which is 365 and (C) any accrued
vacation pay, in each case to the extent not previously paid (the sum of the
amounts described in clauses (A) and (C) shall be hereinafter referred to as the
“Accrued Obligations” and the dollar amount described in clause (B) shall be
hereinafter referred to as the “Pro-Rata Bonus” ). Payment of the Accrued
Obligations shall be made on the Date of Termination, and the payment of the
Pro-Rata Bonus shall be made on the 30th day following the later of the
Executive’s Separation from Service or the Change in Control Date (the
“Applicable Date”) or as soon as administratively practicable following such
scheduled payment date, but in no event later than the close of the calendar
year in which the Applicable Date occurs or (if later) the 15th day of the third
calendar month following that date.
                         (2) Any compensation deferred on behalf of the
Executive on the Date of Termination or the Change in Control Date under any
deferred compensation plan subject to Section 409A of the Internal Revenue Code,
as amended (the “Code”), shall be paid at the time or times specified for
payment pursuant to the provisions of such plan.
                         (3) The Company shall, in a series of eighteen
(18) successive equal monthly installments pursuant to the Company’s normal
payment practices, pay in cash to the Executive an amount equal to (A) 1.5
multiplied by (B) the sum of (x) the greater of (i) the Executive’s annual base
salary for the most recently completed fiscal year or (ii) the Executive’s
current annual base salary at the time of termination and (y) the greater of
(i) Executive’s largest annual bonus for the most recently completed three
(3) fiscal years and (ii) the Executive’s target annual bonus at time of
termination. The first such installment shall be paid on the 30th day following
the Applicable Date or as soon as administratively practicable

7



--------------------------------------------------------------------------------



 



following such scheduled payment date, but in no event later than the close of
the calendar year in which the Applicable Date occurs or (if later) the 15th day
of the third calendar month following that date.
                         (4) The Company shall make a lump sum cash payment, not
to exceed $15,000, to cover the cost to obtain post-employment continued
coverage under life and accidental death or dismemberment insurance and
disability insurance plans for a period of eighteen (18) months following such
termination date. Such payment shall be made to the Executive on the 30th day
following the Applicable Date or as soon as administratively practicable
following such scheduled payment date, but in no event later than the close of
the calendar year in which the Applicable Date occurs or (if later) the 15th day
of the third calendar month following that date.
                    (ii) For a period not to exceed eighteen (18) months
measured from the Applicable Date, the Company shall, if the Executive elects
under Code Section 4980B to continue health care coverage under the Company’s
group health plan for himself, his spouse and his eligible dependents following
the Date of Termination, provide such continued health care coverage at the
Company’s expense; provided, however, that such coverage at the Company’s
expense shall immediately terminate on the date the Executive is first covered
under another employer’s heath benefit program which provides substantially the
same level of benefits without exclusion for pre-existing medical conditions
(the period of coverage as so terminated shall be referred to as the “Coverage
Period”). Such health care coverage shall be at the same level and provide the
same type of benefits as would have been provided to them if the Executive’s
employment had not been terminated and they had continued to be covered under
the applicable Benefit Plans in effect on the Measurement Date or, if more
favorable to the Executive and his family, in effect generally at any time
thereafter with respect to other peer executives of the Company and its
affiliated companies. Such continued health care coverage shall be provided
pursuant to the provisions of this subparagraph (ii) even if such coverage
extends beyond the period of statutorily-required coverage under Code
Section 4980B, but subject to earlier termination in accordance with the above
proviso relating to coverage under another employer’s plan. In the event the
Company’s provision of such continued health care coverage results in the
recognition of taxable income (whether for federal, state or local income tax
purposes) by the Executive, then the Company shall report such taxable income as
taxable W-2 wages and collect the applicable withholding taxes, and the
Executive shall be responsible for the payment of any additional income and
employment tax liability resulting from such coverage. To the extent the health
coverage under this Section 4.2(a)(ii) is to be provided through a self-funded
program maintained by the Company, the Executive shall directly pay for the
costs to obtain such health coverage and the Company shall reimburse the
Executive for such costs incurred during the Coverage Period. The Executive
shall, within 30 days after each periodic payment for a reimbursable health or
medical care expense under this Section 4.2(a)(ii), submit appropriate evidence
of such payment to the Company for reimbursement, and the Company shall pay such
reimbursement on the 30th day following receipt of the submission. In the event
such reimbursement of health care coverage during the Coverage Period results in
the recognition of taxable income (whether for federal, state, or local income
tax purposes) by the Executive, then the Company shall make an additional
payment (the “Health Care Gross-Up Payment”) to the Executive in a dollar amount
to fully cover all taxes payable by the Executive on the income recognized with
respect to the reimbursed health care coverage, including taxes

8



--------------------------------------------------------------------------------



 



imposed upon the Health Care Gross-Up Payment. The Heath Care Gross-Up Payment
shall be paid to the Executive at the time the related taxes are remitted to the
tax authorities.
     In the event that the Executive’s Date of Termination occurs prior to the
Change in Control Date, then the Coverage Period hereunder shall be reduced by
the period from the Executive’s Date of Termination to the Change in Control
Date (the “Interim Period”) and the Company shall reimburse the Executive for
the cost of such coverage paid by the Executive during the Interim Period. The
Executive shall, within 30 days after the Change in Control Date, submit
appropriate evidence of such costs to the Company for reimbursement, and the
Company shall pay such reimbursement on the 30th day following receipt of
submission.
     During the period health care coverage remains in effect hereunder, the
following provisions shall govern the arrangement: (i) the amount of the health
care costs eligible for reimbursement in any one calendar year of such coverage
shall not affect the amount of such costs eligible for reimbursement in any
other calendar year for which such reimbursement is to be provided hereunder;
(ii) no costs shall be reimbursed after the close of the calendar year following
the calendar year in which those costs were incurred; and (iii) the Executive’s
right to the reimbursement of such costs cannot be liquidated or exchanged for
any other benefit.
     For purposes of determining eligibility (but not the time of commencement
of benefits) of the Executive for retiree benefits to which the Executive is
entitled, the Executive shall be considered to have remained employed by the
Company until 18 months after the Date of Termination.
                    (iii) Notwithstanding the foregoing, if the Executive
breaches any ongoing obligation with the Company (by way of example and not by
way of limitation, any breach of a non-competition or non-solicitation provision
with the Company), and such breach is not cured within 30 days of written notice
of such breach received by the Executive from the Company, then the Company
shall no longer be required to provide any of the benefits set forth in this
Section 4.2(a).
               (b) Termination More Than 60 Days Prior to Change in Control. If
(a) a Change in Control occurs, (b) the Executive’s employment with the Company
is terminated more than 60 days prior to the date on which the Change in Control
occurs, and (c) it is reasonably demonstrated by the Executive that such
termination of employment (i) was at the request of a third party who has taken
steps reasonably calculated to effect a Change in Control or (ii) otherwise
arose in connection with or in anticipation of a Change in Control, then the
Executive shall receive the payments and benefits set forth in Section 4.2(a),
subject to Section 4.2(a)(iv).
               (c) Resignation without Good Reason; Termination for Death or
Disability. If the Executive voluntarily terminates his employment with the
Company within the period from 60 days prior to the Change in Control Date to
24 months following the Change in Control Date, excluding a termination for Good
Reason, or if the Executive’s employment with the Company is terminated by
reason of the Executive’s death or Disability within the period from 60 days
prior to the Change in Control Date to 24 months following the Change in Control
Date, then the Company shall (i) pay the Executive (or his estate, if
applicable), in a lump sum in

9



--------------------------------------------------------------------------------



 



cash on the Date of Termination, the Accrued Obligations, (ii) pay the Executive
(or his estate, if applicable) the Pro-Rated Bonus in a lump sum in cash on the
30th day following the Applicable Date or as soon as administratively
practicable following such scheduled payment date, but in no event later than
the close of the calendar year in which the Applicable Date occurs or (if later)
the 15th day of the third calendar month following that date, and (iii) pay or
provide to the Executive any other amounts or benefits required to be paid or
provided or which the Executive is eligible to receive following the Executive’s
termination of employment under any plan, program, policy, practice, contract or
agreement on the Company and its affiliated companies (such other amounts and
benefits shall be hereinafter referred to as the “Other Benefits”) as they
become due and payable in one or more installments under the applicable plan or
arrangement subject to compliance with Code Section 409A. In addition, any
vested compensation deferred on behalf of the Executive under any deferred
compensation plan subject to Code Section 409A shall be paid at the time or
times specified for payment pursuant to the provisions of such plan.
               (d) Termination for Cause. If the Company terminates the
Executive’s employment with the Company for Cause within the period from 60 days
prior to the Change in Control Date to 24 months following the Change in Control
Date, then the Company shall (i) pay the Executive, in a lump sum in cash on the
Date of Termination, the Accrued Obligations and (ii) timely pay or provide to
the Executive the Other Benefits as they become due and payable in one or more
installments under the applicable plan or arrangement subject to compliance with
Code Section 409A. In addition, any vested compensation deferred on behalf of
the Executive under any deferred compensation plan subject to Code Section 409A
shall be paid at the time or times specified for payment pursuant to the
provisions of such plan.
          4.3 Section 409A. Certain payments contemplated by this Restated
Agreement may be “deferred compensation” for purposes of Section 409A of the
Code. Accordingly, the following provisions shall be in effect for purposes of
avoiding or mitigating any adverse tax consequences to the Executive under Code
Section 409A.
               (a) It is the intent of the parties that the provisions of this
Restated Agreement comply with all applicable requirements of Code Section 409A.
Accordingly, all provisions of this Restated Agreement shall be interpreted and
applied in a manner that does not result in a violation of the applicable
requirements or limitations of Code Section 409A and the applicable Treasury
Regulations thereunder and such provisions shall be deemed amended to comply
with Code Section 409A and the applicable Treasury Regulations thereunder.
               (b) Notwithstanding any provision to the contrary in this
Restated Agreement, no payments or benefits to which the Executive may become
entitled under Section 4 or Section 5.3 of this Restated Agreement shall be made
or provided to him prior to the earlier of (i) the expiration of the six
(6)-month period measured from the date of the Executive’s Separation from
Service or (ii) the date of his death, if the Executive is deemed, pursuant to
the procedures established by the Compensation Committee in accordance with the
applicable standards of Code Section 409A and the Treasury Regulations
thereunder and applied on a consistent basis for all non-qualified deferred
compensation plans of the Employer Group subject to Code Section 409A, to be a
“specified employee” at the time of such Separation from Service and such
delayed commencement is otherwise required in order to avoid a prohibited
distribution under Code Section 409A(a)(2). Upon the expiration of the
applicable Code Section 409A(a)(2)

10



--------------------------------------------------------------------------------



 



deferral period, all payments and benefits deferred pursuant to this Section 4.3
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such deferral) shall be paid or reimbursed to the
Executive in a lump sum, and any remaining payments and benefits due under this
Restated Agreement shall be paid or provided in accordance with the normal
payment dates specified for them herein. The specified employees subject to such
a delayed commencement date shall be identified on December 31 of each calendar
year. If the Executive is so identified on any such December 31, he shall have
specified employee status for the twelve (12)-month period beginning on April 1
of the following calendar year. For purposes of this Restated Agreement,
including (without limitation) this Section 4.3(b), “Separation from Service”
shall mean a separation from service as defined under Treasury
Regulation Section 1.409A-1(h).
          4.4 Excise Tax Gross-Up
               (a) In the event that any payments or benefits to which the
Executive becomes entitled in accordance with the provisions of this Restated
Agreement or any other agreement with the Company constitutes a parachute
payment under Section 280G of the Code (collectively, the “Parachute Payment”)
subject to the excise tax imposed under Section 4999 of the Code or any interest
or penalties related to such excise tax (with such excise tax and related
interest and penalties to be collectively referred to as the “Excise Tax”), then
the Executive will be entitled to receive from the Company an additional payment
(the “Gross-Up Payment”) in a dollar amount such that after payment of all taxes
(including any interest or penalties imposed with respect to such taxes),
including any Excise Tax imposed upon the Gross-Up Payment, the Executive
retains a net amount equal to the Excise Tax imposed upon the aggregate Orachute
Payment.
               (b) All determinations as to whether any of the payments or
benefits to which the Executive becomes entitled in accordance with the
provisions of this Restated Agreement or any other agreement with the Company
constitute a Parachute payment, whether a Gross-Up Payment is required with
respect to any Parachute Payment, the amount of such Gross-Up Payment, and any
other amounts relevant to the calculation of such Gross-Up Payment, will be made
by an independent registered public accounting firm selected by the Company from
among the largest four accounting firms in the United States (the “Accounting
Firm”). Such Accounting Firm will make the applicable determinations (the
Gross-Up Determination”), together with detailed supporting calculations
regarding the amount of the Excise Tax, any required Gross-Up Payment and any
other relevant matter, within thirty (30) days after the date of the Executive’s
Separation from Service. The Gross-Up Determination made by the Accounting Firm
will be binding upon both the Executive and the Company. The Gross-Up Payment
(if any) determined on the basis of the Gross-Up Determination shall be paid to
the Executive or on the Executive’s behalf with ten (10) business days after the
completion of such Determination or (if later) at the time the related Excise
Tax is remitted to the appropriate tax authorities.
               (c) In the event that the Executive’s actual Excise Tax liability
is determined by a Final Determination to be greater than the Excise Tax
liability taken into account for purposes of any Gross-Up Payment or Payments
initially made to the Executive pursuant to the provisions of Section 4.4(a),
then within thirty (30) days following that Final

11



--------------------------------------------------------------------------------



 



Determination, the Executive shall notify the Company of such determination, and
the Accounting Firm shall, within thirty (30) days thereafter, make a new Excise
Tax calculation based upon that Final Determination and provide both the
Executive and the Company with the supporting calculations for any supplemental
Gross-Up Payment attributable to that excess Excise Tax liability. The Company
shall make the supplemental Gross-Up payment to the Executive within ten
(10) business days following the completion of the applicable calculations pr
(if later) at the time such excess tax liability is remitted to the appropriate
tax authorities. In the event that the Executive’s actual Excise Tax liability
is determined by a Final Determination to be less than the Excise Tax liability
taken into account for purposes of any Gross-Up Payment initially made to the
Executive pursuant to the provisions of Section 4.4(a), then the Executive shall
refund to the Company, promptly upon receipt (but in no event later than ten
(10) business days after such receipt), any federal or state tax refund
attributable to the Excise Tax overpayment. For purposes of this Section 4.4(c),
a “Final Determination” means an audit adjustment by the Internal Revenue
Service that is either (i) agreed to by both the Executive and the Company or
(ii) sustained by a court of competent jurisdiction in a decision with which
both the Executive and the Company concur or with respect to which the period
within which an appeal may be filed has lapsed without a notice of appeal being
filed.
               (d) Should the Accounting Firm determine that any Gross-Up
Payment made to the Executive was in fact more than the amount actually required
to be paid to the Executive in accordance with the provisions of Section 4.4(a),
then the Executive will, at the direction and expense of the Company, take such
steps as are reasonably necessary (including the filing of returns and claims
for refund), follow reasonable instructions from, and procedures established by,
the Company, and otherwise reasonably cooperate with the Company to correct such
overpayment. Furthermore, should the Company decide to contest any assessment by
the Internal Revenue Service of an Excise Tax on one or more payments or
benefits provided the Executive under this Restated Agreement or otherwise, the
Executive will comply with all reasonable actions requested by the Company in
connection with such proceedings, but shall not be required to incur any
out-of-pocket costs in so doing.
               (e) Notwithstanding anything to the contrary in the foregoing any
Gross-Up Payments due the Executive under this Section 4.4 shall be subject to
the hold-back provisions of Section 4.3(b). In addition, no Gross-Up Payment
shall be made later than the end of the calendar year following the calendar
year in which the related taxes are remitted to the appropriate tax authorities
or such other specified time or schedule that may be permitted under
Section 409A of the Code. To the extent the Executive becomes entitled to any
reimbursement of expenses incurred at the direction of the Company in connection
with any tax audit or litigation addressing the existence or amount of the
Excise Tax, such reimbursement shall be paid to the Executive no later than the
close of the calendar year following the calendar year in which the Excise Tax
that is the subject of such audit or litigation is paid by the Executive. If no
Excise Tax liability is found to be due as a result of such audit or litigation,
the reimbursement shall be paid to the Executive no later than the close of the
calendar year following the calendar year in which the audit is completed or
there is a final and non-appealable settlement or other resolution of the
litigation.

12



--------------------------------------------------------------------------------



 



          4.5 Mitigation. The Executive shall not be required to mitigate the
amount of any payment or benefits provided for in this Section 4 by seeking
other employment or otherwise.
     5. Disputes.
          5.1 Settlement of Disputes; Arbitration. All claims by the Executive
for benefits under this Restated Agreement shall be directed to and determined
by the Board of Directors of the Company and shall be in writing. Any denial by
the Board of Directors of a claim for benefits under this Restated Agreement
shall be delivered to the Executive in writing and shall set forth the specific
reasons for the denial and the specific provisions of this Restated Agreement
relied upon. The Board of Directors shall afford a reasonable opportunity to the
Executive for a review of the decision denying a claim. Any further dispute or
controversy arising under or in connection with this Restated Agreement shall be
settled exclusively by arbitration in Philadelphia, Pennsylvania, in accordance
with the rules of the American Arbitration Association then in effect. Judgment
may be entered on the arbitrator’s award in any court having jurisdiction.
          5.2 Expenses. The Company agrees to pay as incurred, to the full
extent permitted by law, all legal, accounting and other fees and expenses which
the Executive may reasonably incur as a result of any claim or contest (so long
as a court of competent jurisdiction renders a final order, decree or judgment
in favor of the Executive, and after the time for appeal has expired and no
appeal has been perfected for such final order, decree or judgment) by the
Company, the Executive or others regarding the validity or enforceability of, or
liability under, any provision of this Restated Agreement or any guarantee of
performance thereof (including as a result of any contest by the Executive
regarding the amount of any payment or benefits pursuant to this Restated
Agreement), plus in each case interest on any delayed payment at the applicable
Federal rate provided for in Section 7872(f)(2)(A) of the Code.
          5.3 Compensation During a Dispute. If the Change in Control Date
occurs during the Term and the Executive’s employment with the Company
terminates within the period from 60 days prior to the Change in Control Date to
24 months following the Change in Control Date, and the right of the Executive
to receive benefits under Section 4 (or the amount or nature of the benefits to
which he is entitled to receive) are the subject of a dispute between the
Company and the Executive, the Company shall continue (a) to pay to the
Executive his base salary in effect as of the Measurement Date commencing within
30 days following the Applicable Date and (b) to provide benefits to the
Executive and the Executive’s family at least equal to those which would have
been provided to them, if the Executive’s employment had not been terminated, in
accordance with the applicable Benefit Plans in effect on the Measurement Date,
until such dispute is resolved either by mutual written agreement of the parties
or by an arbitrator’s award pursuant to Section 5.1. Following the resolution of
such dispute, the sum of the payments made to the Executive under clause (a) of
this Section 5.3 shall be deducted from any cash payment which the Executive is
entitled to receive pursuant to Section 4; and if such sum exceeds the amount of
the cash payment which the Executive is entitled to receive pursuant to
Section 4, the excess of such sum over the amount of such payment shall be
repaid (without interest) by the Executive to the Company within three
(3) business days following the resolution of such dispute.

13



--------------------------------------------------------------------------------



 



     6. Successors.
          6.1 Successor to Company. The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Company expressly to
assume and agree to perform this Restated Agreement to the same extent that the
Company would be required to perform it if no such succession had taken place.
Failure of the Company to obtain an assumption of this Restated Agreement at or
prior to the effectiveness of any succession shall be a breach of this Restated
Agreement and shall constitute Good Reason if the Executive elects to terminate
employment, except that for purposes of implementing the foregoing, the date on
which any such succession becomes effective shall be deemed the Date of
Termination. As used in this Restated Agreement, “Company” shall mean the
Company as defined above and any successor to its business or assets as
aforesaid which assumes and agrees to perform this Agreement, by operation of
law or otherwise.
          6.2 Successor to Executive. This Restated Agreement shall inure to the
benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If the Executive should die while any amount would still
be payable to the Executive or his family hereunder if the Executive had
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Restated Agreement to the executors,
personal representatives or administrators of the Executive’s estate.
     7. Notice. All notices, instructions and other communications given
hereunder or in connection herewith shall be in writing. Any such notice,
instruction or communication shall be sent either (i) by registered or certified
mail, return receipt requested, postage prepaid, or (ii) prepaid via a reputable
nationwide overnight courier service, in each case addressed to the Company, at
826 Newtown-Yardley Road, Newtown, Pennsylvania 18940, and to the Executive at
the Executive’s address indicated on the signature page of this Restated
Agreement (or to such other address as either the Company or the Executive may
have furnished to the other in writing in accordance herewith). Any such notice,
instruction or communication shall be deemed to have been delivered five
business days after it is sent by registered or certified mail, return receipt
requested, postage prepaid, or one business day after it is sent via a reputable
nationwide overnight courier service. Either party may give any notice,
instruction or other communication hereunder using any other means, but no such
notice, instruction or other communication shall be deemed to have been duly
delivered unless and until it actually is received by the party for whom it is
intended.
     8. Miscellaneous.
          8.1 Employment by Subsidiary. For purposes of this Agreement, the
Executive’s employment with the Company shall not be deemed to have terminated
solely as a result of the Executive continuing to be employed by a wholly-owned
subsidiary of the Company.

14



--------------------------------------------------------------------------------



 



          8.2 Severability. The invalidity or unenforceability of any provision
of this Restated Agreement shall not affect the validity or enforceability of
any other provision of this Restated Agreement, which shall remain in full force
and effect.
          8.3 Injunctive Relief. The Company and the Executive agree that any
breach of this Restated Agreement by the Company is likely to cause the
Executive substantial and irrevocable damage and therefore, in the event of any
such breach, in addition to such other remedies which may be available, the
Executive shall have the right to specific performance and injunctive relief.
          8.4 Governing Law. The validity, interpretation, construction and
performance of this Restated Agreement shall be governed by the internal laws of
the Commonwealth of Pennsylvania, without regard to conflicts of law principles.
          8.5 Waivers. No waiver by the Executive at any time of any breach of,
or compliance with, any provision of this Restated Agreement to be performed by
the Company shall be deemed a waiver of that or any other provision at any
subsequent time.
          8.6 Counterparts. This Restated Agreement may be executed in
counterparts, each of which shall be deemed to be an original but both of which
together shall constitute one and the same instrument.
          8.7 Tax Withholding. Any payments provided for hereunder shall be
subject to the Company’s collection of the any applicable tax withholding
required under federal, state or local law, and the Executive shall only be
entitled to the amount of each payment remaining the applicable withholding
taxes have been collected.
          8.8 Entire Agreement. This Restated Agreement sets forth the entire
agreement of the parties hereto in respect of the subject matter contained
herein and supersedes all prior agreements (including, without limitation, the
Prior Agreement), promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, by any officer, employee
or representative of any party hereto in respect of the subject matter contained
herein; and any prior agreement of the parties hereto in respect of the subject
matter contained herein is hereby terminated and cancelled.
          8.9 Amendments. This Restated Agreement may be amended or modified
only by a written instrument executed by both the Company and the Executive.
          8.10 Executive’s Acknowledgements. The Executive acknowledges that he
or she: (a) has read this Restated Agreement; (b) has been represented in the
preparation, negotiation, and execution of this Restated Agreement by legal
counsel of the Executive’s own choice or has voluntarily declined to seek such
counsel; (c) understands the terms and consequences of this Restated Agreement;
and (d) understands that the law firm of Morgan, Lewis & Bockius LLP is acting
as counsel to the Company in connection with the transactions contemplated by
this Restated Agreement, and is not acting as counsel for the Executive.
     IN WITNESS WHEREOF, the parties hereto have executed this Restated
Agreement as of the day and year first set forth above.

15



--------------------------------------------------------------------------------



 



           



BIOCLINICA, INC.
      By:           Name:   Mark L Weinstein        Title:   President & CEO   
                     Name:           Address:     

16